UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No.2 to SCHEDULETO Tender Offer Statement under Section14(d)(1) Or 13(e)(1) of the Securities Exchange Act of 1934 Aware, Inc. (Name of Subject Company (Issuer)) Aware, Inc. (Name of Filing Person (Offeror/Issuer)) Options to Purchase Common Stock Par Value $.01 Per Share (Title of class of securities) 05453N-10-0 (CUSIP number of class of securities) Edmund C. Reiter President & Chief Executive Officer Aware, Inc. 40 Middlesex Turnpike
